OPTIMUM FUND TRUST Optimum Small-Mid Cap Growth Fund (the "Fund") Supplement to the Fund’s Statement of Additional Information dated July 29, 2015 The following information replaces the section of the Fund's Statement of Additional Information entitled "Portfolio Managers — A. Other Accounts Managed — Optimum Small-Mid Cap Growth Fund — CWAM”: The following chart lists certain information about types of other accounts for which the portfolio managers are primarily responsible as of July 29, 2015. Any accounts managed in a personal capacity appear under "Other Accounts" along with other accounts managed on a professional basis. This disclosure has been provided by the Sub-advisor. Optimum Small-Mid Cap Growth Fund No. of Accounts Total Assets Managed No. Of Accounts with Performance Based-Fees Total Assets in Accounts with Performance- Based Fees CWAM Robert A. Chalupnik Registered Investment Companies 2 $743.08 million 0 $0 Other Pooled Investment Vehicles 0
